OPINION
                                         No. 04-11-00005-CV

                                         Reynaldo YBARRA,
                                              Appellant

                                                  v.

                                   The COUNTY OF HIDALGO,
                                           Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-07674
                           Honorable Janet P. Littlejohn, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 16, 2011

AFFIRMED

           Appellant, Reynaldo Ybarra, appeals the trial court’s orders granting a motion to dismiss

for lack of jurisdiction and a motion for traditional and no-evidence summary judgment in favor

of appellee, the County of Hidalgo. We affirm.

                                          BACKGROUND

           On February 18, 2000, appellant, a postal worker, was delivering mail to the Hidalgo

County Administrative Building, which is owned by appellee. While walking down a hallway
                                                                                       04-11-00005-CV


after exiting the elevator, appellant was struck and injured when an emergency stairwell door

was opened by Ricardo Ramos, an occupant of the building. Appellant sued appellee for injuries

under the Texas Tort Claims Act. Appellee filed a motion to dismiss for lack of jurisdiction,

asserting governmental immunity. Appellee also filed a motion for summary judgment asserting

governmental immunity. The trial court granted the motions.

                                    STANDARD OF REVIEW

       In his sole issue on appeal, appellant argues the trial court erroneously granted appellee’s

motions because appellant produced more than a scintilla of evidence creating a genuine issue of

material fact. Appellant and appellee both agree the motions essentially argue the same point—

there is less than a scintilla of evidence supporting appellant’s claims.

       In this case, the motion to dismiss for lack of jurisdiction, or plea to the jurisdiction,

implicates both subject-matter jurisdiction and the merits of the case.           “[I]f a plea to the

jurisdiction challenges the existence of jurisdictional facts, we consider relevant evidence

submitted by the parties when necessary to resolve the jurisdictional issues raised, as the trial

court is required to do.” Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex.

2004). If no question of fact exists as to the jurisdiction, then the trial court must rule on the plea

to the jurisdiction as a matter of law; however, if a fact question is raised, then the jurisdictional

issue must be resolved by the fact finder. City of El Paso v. Heinrich, 284 S.W.3d 366, 378

(Tex. 2009). This standard of review mirrors our review of summary judgments. TEX. R. CIV. P.

166a(c); Miranda, 133 S.W.3d at 228. Thus, on our review of both the plea to the jurisdiction

and the summary judgment motion, we take as true all evidence favorable to appellant and

indulge every reasonable inference and resolve any doubts in his favor. Heinrich, 284 S.W.3d at

378 (citing Miranda, 133 S.W.3d at 228).



                                                 -2-
                                                                                    04-11-00005-CV


                               GOVERNMENTAL IMMUNITY

       A municipality such as the County of Hidalgo is immune from liability for governmental

functions unless that immunity is waived.          See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 101.001(3)(A)–(B), 101.025 (West 2010). However, waiver is limited to certain instances set

out in Texas Civil Practice and Remedies Code section 101.021, which provides:

       A governmental unit in the state is liable for:

       (1) property damage, personal injury, and death proximately caused by the
       wrongful act or omission or the negligence of an employee acting within his
       scope of employment if:

               (A) the property damage, personal injury, or death arises from the
               operation or use of a motor-driven vehicle or motor-driven equipment; and

               (B) the employee would be personally liable to the claimant according to
               Texas law; and

       (2) personal injury and death so caused by a condition or use of tangible personal
       or real property if the governmental unit would, were it a private person, be liable
       to the claimant according to Texas law.

Id. § 101.021. Subsections one and two provide separate and distinct requirements before

sovereign immunity is waived.       Under subsection one, a governmental unit is liable if an

employee negligently operated or used a motor vehicle and “the employee would be personally

liable to the claimant according to Texas law.” Id.; see also DeWitt v. Harris County, 904
S.W.2d 650, 653 (Tex. 1995). Under subsection two, a governmental unit may be liable for the

use or condition of tangible personal property or real property. DeWitt, 904 S.W.2d at 653. If an

employee misuses tangible personal property, the governmental unit’s liability is based on

principles of respondent superior. Id. However, the condition of real property, unlike tangible

personal property, is not dependent on principles of respondent superior. Id. Instead, liability is

based on the duty of care owed by the governmental unit to the claimant for premises and special



                                                -3-
                                                                                   04-11-00005-CV


defects as explained in the Texas Tort Claims Act. TEX. CIV. PRAC. & REM. CODE § 101.022

(“Duty Owed: Premise and Special Defects”).

       Here, appellant argues the employment status of Ricardo Ramos is important in

determining whether a fact issue exists as to appellee’s liability. Appellant argues Ramos is an

employee of the County of Hidalgo, while appellee argues Ramos is an employee of the State

because he is a probation officer employed by a district judge and paid from State funds.

However, we decline to decide whether Ramos is an employee of the county because it does not

guide our review of appellant’s claim. Appellant does not argue that Ramos was driving a

vehicle, nor does appellant argue the door was tangible personal property owned by appellant

and used by Ramos. Instead, appellant’s claims are based on premises and special defects to real

property. Id. § 101.021(2). Thus, if the county is liable, it is not based on the “wrongful act or

omission or the negligence of” its employee. Id. § 101.021(1).

                        SPECIAL DEFECT OR PREMISES DEFECT

       Appellant contends the door was defective, and thus unreasonably dangerous, because it

lacked an important safety device that regulated the speed and force by which it opened.

Appellant asserts a safety device on the inside of the door was removed before his injury.

Hence, appellant argues this is a premises defect on real property belonging to appellee.

Alternatively, appellant claims the defect in the door is a special defect.

       The Texas Tort Claims Act provides different standards of care depending on whether a

claim arises from an ordinary premises defect or a special defect. Id. § 101.022. If the condition

is a premises defect, then the county owes the same duty that a private landowner owes a

licensee, unless the claimant paid for the use of the premises. Id. § 101.022(a). This basic duty

is to avoid injuring the claimant willfully, wantonly, or through gross negligence. State Dep’t of



                                                 -4-
                                                                                     04-11-00005-CV


Highways & Pub. Transp. v. Payne, 838 S.W.2d 235, 237 (Tex. 1992). The duty also requires

ordinary care either to warn a licensee of a dangerous condition, or to make reasonably safe, if

the county has actual knowledge of a dangerous condition and the licensee does not.              Id.

(emphasis added). If the condition is a special defect, then the county owes the same duty a

private landowner owes an invitee. TEX. CIV. PRAC. & REM. CODE § 101.022(b). This higher

duty of care requires the county to use ordinary care to warn of a dangerous condition or to make

the condition reasonably safe if it knows of or should have known of the defect. Payne, 838
S.W.2d at 237 (emphasis added).

A. Special Defect

       While the Legislature does not specifically define special defects, it compares them to

“excavations or obstructions on highways, roads, or streets.” TEX. CIV. PRAC. & REM. CODE

§ 101.022(b). “Special defects are unexpected and unusual dangers to ordinary users of the

roadway or sidewalk.” City of El Paso v. Chacon, 148 S.W.3d 417, 422 (Tex. App.—El Paso

2004, pet. denied). Additionally, while the condition on the property does not necessarily have

to be on the roadway, it must be “close enough to present a threat to normal users of the road.”

Id. Here, the door and pedestrian walkway complained of was located inside a building and not

outside, near a road. Likewise, appellant has presented no evidence that the door presented an

excavation or obstruction on an actual highway, road, or street. Thus, the defect, if any, with the

door was not a special defect.

B. Premises Defect

       Next, we must determine whether appellant has produced more than a scintilla of

evidence of a premises defect. Because appellant did not pay for the use of the premises, he is

only a licensee. The elements for a premises liability cause of action involving a licensee are: (1)



                                                -5-
                                                                                    04-11-00005-CV


a condition on the premises posed an unreasonable risk of harm; (2) the defendant had actual

knowledge of the danger; (3) the plaintiff did not have actual knowledge of the danger; and (4)

the defendant breached its duty of ordinary care by either failing to warn of the condition or

failing to make the condition reasonably safe. State v. Williams, 940 S.W.2d 583, 584 (Tex.

1996).

         Here, as previously mentioned, appellant argues the safety device designed to regulate the

speed by which the door opened and closed was either not attached or had been removed, thus

posing an unreasonable risk of harm to anyone on the outside of the door. As proof of the

missing device, appellant offers an affidavit by Elvira Garza, a county employee who worked in

the building, and deposition testimony by Jose Cantu, Sr., a former postal worker who delivered

mail in the building before appellant. Garza claims the door lacked a safety device because she

could see and hear the door slam “hard continuously.” Cantu asserts the door had no resistance

and that the device used to slow the door down was not attached “half the time.” Additionally,

appellant argues the county knew the door was in disrepair by offering his own deposition in

which he claims Ramos told him right after the accident that the door “got away from me.”

         However, there was no evidence Garza, Cantu, or Ramos reported the broken or missing

device to county officials. As such, appellee argues the evidence presented by appellant does not

by itself establish that the safety device was not properly attached at the time of the accident or

that county officials knew the device was not attached at the time of the accident. We agree. In

City of Dallas v. Thompson, the evidence established the city knew a cover plate would come

loose from the floor and that employees would tighten the plate when this happened. 210
S.W.3d 601, 603 (Tex. 2006). One of the times when the plate was loose, a pedestrian walking

over the cover plate fell.     Id.   The Supreme Court upheld the city’s summary judgment



                                                -6-
                                                                                  04-11-00005-CV


determining that the appellant had not presented evidence of the city’s actual knowledge of the

condition at the time of the incident. Id. at 604 (emphasis added); see also Univ. of Tex. at

Austin v. Hayes, 327 S.W.3d 113, 117 (Tex. 2010). Similarly, in this case, appellant has not

presented evidence showing the county actually knew of the missing or broken safety device on

the day appellant was injured—or for that matter—the county knew the device was missing or

broken at any time in the past.

       Appellant also claims appellee knew of the dangerous condition of the door because a

sign was posted on the inside warning persons to open the door slowly. However, this evidence

does not present a fact issue as to whether the door needed repair or whether it was missing a

safety feature regulating how fast the door would swing open.

       Consequently, appellant has not produced evidence that the door posed an unreasonable

risk of harm or that appellee actually knew of the danger. The evidence produced by appellant

only “contemplates the hypothetical knowledge of a dangerous condition, not actual knowledge

of a dangerous condition.” Hayes, 327 S.W.3d at 117. Because there is no evidence showing the

county had actual knowledge of a dangerous condition at the time of the incident, appellant

failed to establish the elements for a premises defect case.

                                         CONCLUSION

       For the reasons stated above, appellant’s claim is precluded by the Texas Tort Claims

Act. Therefore, we affirm the trial court’s orders granting appellee’s motion to dismiss for lack

of jurisdiction and motion for summary judgment.


                                                  Sandee Bryan Marion, Justice




                                                -7-